 

Exhibit 10.1

 

CONSENT AND AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS CONSENT AND AMENDMENT No. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this "Amendment"), dated January 2, 2019 (effective as of January 1, 2019), is
made and entered into by and among ASURE SOFTWARE, INC., a Delaware corporation
("Borrower"), the Guarantors party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION a national banking association, as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, "Agent") and the
Lenders party hereto.

 

RECITALS

 

WHEREAS, Borrower, the lenders party thereto as "Lenders" and Agent have entered
into that certain Second Amended and Restated Credit Agreement dated as of
March 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement;

 

WHEREAS, Borrower has informed Agent and Required Lenders that Borrower desires
to enter into that certain Equity Purchase Agreement attached hereto as Exhibit
A (the "Purchase Agreement"), with an effective date of January 1, 2019, by and
among EVOLUTION PAYROLL PROCESSING LLC, a Delaware limited liability company
(“Evolution”), PAYROLL MAXX LLC, a Colorado limited liability company ( “PMax”),
Gregory D. Erwin, a Colorado resident, Daniel G. Pankow, a Nebraska resident,
Gary L. Vander Woude, a Nebraska resident, and William F. Harvey, a Nebraska
resident (each a “Seller” and together, “Sellers”), whereby Sellers will sell
and transfer 100% of the issued and outstanding Financial Units and Governance
Units (as each such term is defined in the Purchase Agreement) of PMax to
Evolution (the "PMax Acquisition") in violation of Section 6.9 of the Credit
Agreement, which, in absence of a written consent of Agent and Required Lenders,
would be an Event of Default under Section 8.2(a) of the Credit Agreement;

 

WHEREAS, in connection with the PMax Acquisition, Borrower has informed Agent
and Required Lenders that Borrower desires to borrow a Delayed Term Loan Draw of
$8,000,000 (the "PMax DDTL"), such PMax DDTL to be funded on or about the date
hereof, in all cases, in accordance with the terms and conditions set forth in
Section 2.2(b) of the Credit Agreement (other than the ten (10) Business Days
prior notice requirement as set forth in Section 2.2(b)(ii) of the Credit
Agreement (the “DDTL Consent”);

 

WHEREAS, Borrower has requested that Agent and Required Lenders agree to certain
amendments to the Credit Agreement as more fully set forth herein; and

 

WHEREAS, Agent and the Required Lenders are willing (a) to consent to the PMax
Acquisition as a "Permitted Acquisition", (b) to agree to certain amendments to
the Credit Agreement, and (c) to agree to the DDTL Consent and fund the PMax
DDTL as a Delayed Term Loan Draw, in each case subject to the terms and
conditions set forth herein;

 

 

--------------------------------------------------------------------------------

 

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

ARTICLE I
CONSENT

 

Notwithstanding anything to the contrary in the Credit Agreement or elsewhere in
the Loan Documents, subject to the satisfaction of the conditions set forth
herein, and in reliance on the representations and warranties set forth herein,
Agent and the Required Lenders hereby (a) consent to the consummation of the
PMax Acquisition in accordance with the terms of the Purchase Agreement,
(b) agree that no Default or Event of Default shall have occurred or be deemed
to have occurred under the Credit Agreement or any of the Loan Documents solely
as a result of the consummation of the PMax Acquisition in accordance with the
terms of the Purchase Agreement, and (c) consent and agree that the PMax
Acquisition shall be deemed to be a “Permitted Acquisition” for all purposes of
the Credit Agreement and the Loan Documents. In connection therewith, the
Borrower hereby acknowledges and agrees that $40,654,730.50 of the aggregate
basket in clause (k) of the definition of "Permitted Acquisition" has been used
in connection with all Permitted Acquisitions consummated after March 29, 2018,
including the PMax Acquisition, and $28,306,503.25 remains available under
clause (k) of the definition of "Permitted Acquisition".

 

ARTICLE II
FUNDING OF THE PMAX DDTL

 

Subject to the satisfaction of the conditions set forth herein and set forth in
Section 2.2(b) and Section 3.2 of the Credit Agreement, and in reliance on the
representations and warranties set forth herein, on January 2, 2019 the Lenders
shall fund a Delayed Term Loan Draw in an aggregate amount of $8,000,000 and
Borrower shall pay to Agent the fee set forth in Section A.3. "Delayed Draw Term
Loan Fee" of the Fee Letter (as such term is defined after giving effect to this
Amendment). Agent and the Required Lenders hereby agree that this request has
been made in writing hereunder and hereby waive the ten (10) Business Days prior
notice requirement as set forth in Section 2.2(b)(ii) of the Credit Agreement.

 

ARTICLE III
AMENDMENTS TO THE CREDIT AGREEMENT

 

Notwithstanding anything to the contrary in the Credit Agreement or elsewhere in
the Loan Documents, subject to the satisfaction of the conditions set forth
herein, and in reliance on the representations and warranties set forth herein,
effective as of the Effective Date (as defined below), the Credit Agreement is
hereby amended and supplemented as follows:

 

3.01     Section 7(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

(b)     Leverage Ratio. Have a Leverage Ratio, measured on a quarter-end basis,
of not greater than the applicable ratio set forth in the following table for
the applicable date set forth opposite thereto:

 

-2-

--------------------------------------------------------------------------------

 

 

Applicable Ratio

Applicable Date(s)

5.75:1.00

June 30, 2017

5.75:1.00

September 30, 2017

5.65:1.00

December 31, 2017

6.50:1.00

March 31, 2018

6.50:1.00

June 30, 2018

6.00:1.00

September 30, 2018

6.00:1.00

December 31, 2018

6.00:1.00

March 31, 2019

6.00:1.00

June 30, 2019

6.00:1.00

September 30, 2019

5.50:1.00

December 31, 2019

5.25:1.00

March 31, 2020

5.10:1.00

June 30, 2020

5.00:1.00

September 30, 2020

4.75:1.00

December 31, 2020

3.75:1.00

March 31, 2021

3.50:1.00

June 30, 2021

3.25:1.00

September 30, 2021 and each quarter-end thereafter

 

3.02     The definition of "EBITDA" set forth in Schedule 1.1 is hereby amended
and restated in its entirety as follows:

 

"EBITDA" means, with respect to any fiscal period:

 

(a)     Borrower's consolidated net earnings (or loss),

 

minus

 

-3-

--------------------------------------------------------------------------------

 

 

 

(b)     without duplication, the sum of the following amounts of Borrower for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:

 

(i)     any extraordinary, unusual, or non-recurring gains,

 

(ii)     interest income,

 

(iii)     any software development costs to the extent capitalized during such
period,

 

(iv)     exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, and

 

(v)     income arising by reason of the application of FAS 141R,

 

plus

 

(c)     without duplication, the sum of the following amounts of Borrower for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:

 

(i)     any extraordinary, unusual, or non-recurring non-cash losses,

 

(ii)     Interest Expense,

 

(iii)     Tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar Taxes (and for the avoidance of doubt,
specifically excluding any sales Taxes or any other Taxes held in trust for a
Governmental Authority),

 

(iv)     depreciation and amortization for such period,

 

(v)     with respect to any Permitted Acquisition, costs, fees, charges, or
expenses consisting of out-of-pocket expenses owed by Borrower or any of its
Subsidiaries to any Person for services performed by such Person in connection
with such Permitted Acquisition (including, for example, but without limitation,
costs and expenses related to due diligence, quality of earnings analysis, SEC
compliance, legal fees, valuation expenses and audit expenses related to the
business acquired in a Permitted Acquisition) incurred within 180 days (Borrower
may request an addback for such expenses incurred after 180 days but within 365
days as determined in Agent's and Required Lenders' respective sole
discretion) prior to or after the consummation of such Permitted Acquisition,
(A) up to an aggregate amount (for all such items in this clause (v)) for such
Permitted Acquisition not to exceed the greater of (x)

 

-4-

--------------------------------------------------------------------------------

 

 

$500,000 or (y) 5.0% of the Purchase Price of such Permitted Acquisition and
(B) in any amount to the extent such costs, fees, charges, or expenses are paid
with proceeds of new equity investments in exchange for Qualified Equity
Interests of Borrower contemporaneously made by Permitted Holders,

 

(vi)     with respect to any Permitted Acquisitions: (A) purchase accounting
adjustments, including, without limitation, a dollar for dollar adjustment for
that portion of revenue that would have been recorded in the relevant period had
the balance of deferred revenue (unearned income) recorded on the closing
balance sheet and before application of purchase accounting not been adjusted
downward to fair value to be recorded on the opening balance sheet in accordance
with GAAP purchase accounting rules; and (B) non-cash adjustments in accordance
with GAAP purchase accounting rules under FASB Statement No. 141 and EITF Issue
No. 01-3, in the event that such an adjustment is required by Borrower's
independent auditors, in each case, as determined in accordance with GAAP,

 

(vii)     fees, costs, charges and expenses, in respect of Earn-Outs incurred in
connection with any Permitted Acquisition to the extent permitted to be incurred
under the Agreement that are required by the application of FAS 141R to be and
are expensed by Borrower and its Subsidiaries,

 

(viii)     non-cash compensation expense (including deferred non-cash
compensation expense), or other non-cash expenses or charges, arising from the
sale or issuance of Equity Interests, the granting of stock options, and the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution, or change of any such Equity
Interests, stock option, stock appreciation rights, or similar
arrangements) minus the amount of any such expenses or charges when paid in cash
to the extent not deducted in the computation of net earnings (or loss),

 

(ix)     one-time non-cash restructuring charges,

 

(x)     non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,

 

(xi)     non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets,

 

(xii)     with respect to any Permitted Acquisition, Permitted Acquisition
Charges, up to an aggregate amount (for all such items in

 

-5-

--------------------------------------------------------------------------------

 

 

this clause (xii)) not to exceed 5.0% of the Purchase Price of such Permitted
Acquisition,

 

(xiii)     fees, costs, charges and expenses, in respect for any Specified
Equity Issuance, to the extent incurred within 180 days of the consummation of
the Specified Equity Issuance, up to an aggregate amount (for all such items in
this clause (xiii)) not to exceed $250,000,

 

(xiv)     fees and expenses in respect of any amendment, waiver or consent with
respect to this Agreement and the other Loan Documents, to the extent (A)
incurred within 180 days of the consummation of such amendment, waiver or
consent and (B) paid to or on behalf of the Agent or the Lenders or legal
counsel engaged by the Borrower in connection with any amendment, waiver or
consent, and

 

(xv)     without duplication of clause (xii) above, one-time restructuring
charges to the extent actually incurred (excluding, for purposes of clarity,
anticipated charges) with respect to (A) the relocation or closing of business
locations, including employee severance payments, lease terminations, recruiting
fees, duplicate employee wages and other relocation or closing costs, up to an
aggregate amount (for all such items in this clause (A)) not to exceed
$1,500,000 for any one Reference Period (as defined below), (B) procurement and
implementation of an enterprise resource planning (ERP) software system, up to
an aggregate amount not to exceed $750,000 for any one Reference Period,
(C) costs associated with modifications to the accounting functions of the
Borrower and its Subsidiaries related solely to severance, duplicate salaries or
recruitment costs, up to an aggregate not to exceed $1,000,000 for any one
Reference Period, and (D) royalties associated with time clock vendors with
expiring contracts, up to an aggregate amount not to exceed $600,000 for any one
Reference Period.

 

in each case, determined on a consolidated basis in accordance with GAAP.

 

For the purposes of calculating EBITDA hereunder, (a) for any period of 4
consecutive fiscal quarters (each, a "Reference Period"), if at any time during
such Reference Period (and after the Closing Date), Borrower or any of its
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be agreed by Agent and Required Lenders) or
in such other manner acceptable to Agent and Required Lenders as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period, (b) EBITDA for the fiscal quarter ended December 31,

 

-6-

--------------------------------------------------------------------------------

 

 

2017 shall be deemed to be $4,540,848, (c) EBITDA for the fiscal quarter ended
March 31, 2018 shall be deemed to be $5,675,919, (d) EBITDA for the fiscal
quarter ended June 30, 2018, shall be deemed to be $4,912,835 and (e) EBITDA for
the fiscal quarter ended September 30, 2018, shall be deemed to be $4,177,846.

 

3.03     Clause (c)(v) of the definition of "Excess Cash Flow" set forth in
Schedule 1.1 is hereby amended and restated in its entirety as follows:

 

(v)     the amount of cash items included in the calculation of EBITDA pursuant
to clauses (c)(v), (vii), (xii), (xiii) and (xv) of the definition of EBITDA for
such period (to the extent that the applicable payments are not made with the
proceeds of Indebtedness (other than proceeds of Revolving Loans)),

 

3.04     The definition of "Fee Letter" set forth in Schedule 1.1 is hereby
amended and restated in its entirety as follows:

 

"Fee Letter" means that certain amended and restated fee letter, dated effective
as of January 1, 2019, between Borrower and Agent, in form and substance
reasonably satisfactory to Agent, as such fee letter is amended, amended and
restated, or otherwise modified from time to time

 

3.05     Clause (d) of the definition of “Permitted Acquisition” set forth in
Schedule 1.1 is hereby amended by inserting the words “at least ten (10)
Business Days prior to the consummation thereof” immediately after the words
“proposed Acquisition” in the second line thereof.

 

3.06     The phrase "Monthly (within 30 days (45 days in the case of a month
that is the end of a fiscal quarter) after the end of each month)" set forth in
the first column, first row of the table set forth on Schedule 5.2 is hereby
amended and restated in its entirety to read "Monthly (within 35 days (45 days
in the case of a month that is the end of a fiscal quarter) after the end of
each month)".

 

ARTICLE IV
NO WAIVER

 

This Amendment is a limited consent and amendment and other than as set forth
above in Article I or Article II hereof, nothing contained in this Amendment
shall be construed as a consent or amendment to or waiver by Agent or any Lender
of any covenant or provision of the Credit Agreement, the other Loan Documents,
this Amendment, or of any other contract or instrument between any Loan Party
and Agent or any Lender, and the failure of Agent or any Lender at any time or
times hereafter to require strict performance by the Loan Parties of any
provision thereof shall not waive, affect or diminish any right of Agent to
thereafter demand strict compliance therewith. Agent and each Lender hereby
reserves all rights granted under the Credit Agreement, the other Loan
Documents, this Amendment and any other contract or instrument between any Loan
Party and Agent or any Lender.

 

-7-

--------------------------------------------------------------------------------

 

 

ARTICLE V
CONDITIONS PRECEDENT AND SUBSEQUENT

 

5.01     Conditions to Effectiveness. This Amendment shall become effective only
upon the satisfaction in full, in a manner satisfactory to Agent and Required
Lenders, of the following conditions precedent (the first date upon which all
such conditions have been satisfied being herein called the "Effective Date"):

 

(a)     Agent shall have received the following documents or items, each in form
and substance satisfactory to Agent and Required Lenders and their respective
legal counsel (unless such conditions are waived by Agent and Required Lenders
and their respective legal counsel in their sole discretion):

 

(i)     a Joinder to the Amended and Restated Intercompany Subordination
Agreement executed by PMax,

 

(ii)     a Supplement to Perfection Certificate (giving effect to the
consummation of the PMax Acquisition and the joinder of Pax as a Loan Party)
executed by Borrower on behalf of all Loan Parties,

 

(iii)     a Joinder to the Amended and Restated Guaranty and Security Agreement
executed by PMax, along with supplemental schedules,

 

(iv)     a Sixth Amended and Restated Fee Letter between Agent and Borrower,

 

(v)     a certificate from an officer of PMax (after consummation of the PMax
Acquisition), Evolution, and Borrower (i) attesting to the resolutions of each
of PMax's, Evolution's and Borrower's boards of directors authorizing its
execution, delivery, and performance of this Amendment and the other Loan
Documents to which any of PMax, Evolution or Borrower are a party,
(ii) authorizing specific officers of each of PMax, Evolution and Borrower to
execute the same, (iii) attesting to the incumbency and signatures of such
specific officers of each of PMax, Evolution and Borrower, (iv) representing and
warranting that each of PMax, Evolution and Borrower's Governing Documents
attached thereto are true, correct and complete as of the date thereof, and
(v) attesting to a certificate of status with respect to each of PMax, Evolution
and Borrower, dated within 10 days prior to the date hereof, such certificates
to be issued by the appropriate officer of the jurisdiction of organization of
each of PMax, Evolution and Borrower, which certificates shall indicate that
each of PMax, Evolution and Borrower are in good standing in such jurisdiction,

 

(vi)     a fully executed copy of the Purchase Agreement and that certain
subordinated promissory note dated as of January 1, 2019, issued to Sellers and
attached hereto as Exhibit B, including all amendments thereto, and all other
requested agreements or documents in connection therewith,

 

-8-

--------------------------------------------------------------------------------

 

 

(vii)     all other documents Agent may reasonably request with respect to any
matter relevant to this Amendment or the transactions contemplated hereby,
including without limitation a legal opinion of Borrower's counsel and all other
documents listed on the Closing Checklist attached hereto (including, without
limitation, any deliverables required under Section 5.11 of the Credit Agreement
in connection therewith) as Exhibit C;

 

(b)     Agent and each Lender party hereto shall have received a copy of this
Amendment executed and delivered by Agent, Required Lenders and Borrower;

 

(c)     All corporate and other proceedings, and all documents instruments and
other legal matters in connection with the transactions contemplated by each of
this Amendment and the PMax Acquisition shall be satisfactory in form and
substance to Agent and its counsel.

 

(d)     Borrower and the other Loan Parties shall have satisfied each of the
requirements of the "Permitted Acquisition" definition in Schedule 1.1 to the
Credit Agreement with respect to the PMax Acquisition except with respect to
clause (a) and, subject to Section 3.01 above, (c) thereof.

 

(e)     After giving effect to each of this Amendment and the PMax Acquisition,
the representations and warranties made by Borrower contained herein and by each
Loan Party in the Credit Agreement and the other Loan Documents, shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of the date hereof,
as if those representations and warranties were made for the first time on such
date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date);

 

(f)     After giving effect to this Amendment, each Loan Party is in compliance
with all applicable covenants and agreements contained in the Credit Agreement
and the other Loan Documents;

 

(g)     After giving effect to this Amendment, no Default or Event of Default
shall exist under any of the Loan Documents, and no Default or Event of Default
will result under any of the Loan Documents from the execution, delivery or
performance of this Amendment;

 

(h)     Borrower has delivered to Agent, at least five (5) Business Days prior
to the date hereof, updated pro forma certified calculations of the financial
covenants set forth in Section 7 of the Credit Agreement evidencing compliance
on a pro forma basis with Section 7 of the Credit Agreement (after giving effect
to the borrowing of the PMax DDTL) for the most recently ended fiscal quarter
for which financial statements have been received pursuant to Section 5.1 of the
Credit Agreement;

 

-9-

--------------------------------------------------------------------------------

 

 

(i)     Borrower has delivered to Agent, at least five (5) Business Days prior
to the date hereof, an updated pro forma certified calculation of the Leverage
Ratio (after giving effect to the PMax DDTL) for the most recently ended fiscal
quarter for which financial statements have been received pursuant to Section
5.1 of the Credit Agreement, and such pro forma calculations demonstrate
Leverage not greater than 5.75:1.00;

 

(j)     Borrower has delivered to Agent, at least five (5) Business Days prior
to the date hereof, an updated pro forma certified calculation of the Liquidity
(after giving effect to the applicable PMax DDTL) for the most recently ended
fiscal quarter for which financial statements have been received pursuant to
Section 5.1 of the Credit Agreement, and such Liquidity is greater than
$6,000,000; and

 

(k)     Borrower has paid to Agent the fee set forth in Section A.1. "Closing
Fee" of the Fee Letter (as such term is defined after giving effect to this
Amendment).

 

5.02     Post-Closing Covenants.

 

(a)     On or prior to January 31, 2019, Borrower shall provide Agent and
Required Lenders a quality of earnings report with respect to PMax.

 

(b)     On or prior to the date that is 15 Business Days from the Effective Date
(or such longer period as agreed to by Agent in its sole discretion), Borrower
shall deliver to Agent the original certificate representing all outstanding
membership interests of PMax, together with an assignment separate from
certificate executed in blank, each in form and substance acceptable to Agent.

 

Failure to comply with any provision of this Section 5.02 shall be an immediate
Event of Default.

 

ARTICLE VI
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

6.01     Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Borrower and the other Loan Parties
hereby agree that all liens and security interest securing payment of the
Obligations under the Credit Agreement are hereby collectively renewed, ratified
and brought forward as security for the payment and performance of the
Obligations. Borrower and the other Loan Parties, and Agent, on behalf of itself
and the Lenders, agree that the Credit Agreement and the other Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms, and that this Amendment shall not constitute a novation.

 

6.02     Representations and Warranties. Borrower and each Guarantor each hereby
represents and warrants, jointly and severally, to Agent and the Lender Group as
of the date hereof as follows: (a) it is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization; (b) the
execution, delivery and performance by it of this

 

-10-

--------------------------------------------------------------------------------

 

 

Amendment, the Credit Agreement and all other Loan Documents executed and/or
delivered in connection herewith are within its powers, have been duly
authorized, and do not contravene (i) its Governing Documents or (ii) any
applicable law; (c) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any governmental body or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment, the Credit Agreement or any of the
other Loan Documents executed and/or delivered in connection herewith by or
against it, except for those consents, approvals or authorizations which (i)
will have been duly obtained, made or compiled prior to the Effective Date and
which are in full force and effect or (ii) the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect; (d) this Amendment, the Credit Agreement and all other Loan
Documents executed and/or delivered in connection herewith have been duly
executed and delivered by it; (e) this Amendment, the Credit Agreement and all
other Loan Documents executed and/or delivered in connection herewith constitute
its legal, valid and binding obligation enforceable against it in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity;
(f) no Default or Event of Default exists, has occurred and is continuing or
would result by the execution, delivery or performance of this Amendment; (g)
each Loan Party is in compliance with all applicable covenants and agreements
contained in the Credit Agreement and the other Loan Documents, as consented to,
amended or expressly waived herein; (h) the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified in the text thereof) on and as of the date hereof as
though made on and as of each such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and complete
on and as of such earlier date); (i) the PMax Acquisition meets all of the
requirements of the "Permitted Acquisition" definition in the Credit Agreement
except with respect to clause (a) and, subject to Section 3.01 above, (c)
thereof; and (j) the proceeds of the PMax DDTL shall be solely used to finance
the PMax Acquisition and/or transaction expenses with respect thereto.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

7.01     Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent shall affect the representations and
warranties or the right of Agent to rely upon them.

 

7.02     Expenses of Agent and the Lender Group. The Borrower agrees to pay on
demand all Lender Group Expenses incurred by Agent and any Lender in connection
with this Amendment any and all amendments, modifications, and supplements to
the other Loan Documents, including, without limitation, the reasonable costs
and fees of legal counsel, and all costs and expenses incurred by Agent in
connection with the enforcement or preservation of any

 

-11-

--------------------------------------------------------------------------------

 

 

rights under the Credit Agreement or any other Loan Documents, including,
without, limitation, the costs and fees of Agent's and Required Lenders' legal
counsel.

 

7.03     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

7.04     Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Agent and each Loan Party and their respective successors and
assigns, except that no Loan Party may assign or transfer any of its respective
rights or obligations hereunder without the prior written consent of Agent and
each Lender.

 

7.05     Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment. Receipt
by telecopy or electronic mail of any executed signature page to this Amendment
shall constitute effective delivery of such signature page. This Amendment to
the extent signed and delivered by means of a facsimile machine or other
electronic transmission including email transmission of a PDF image), shall be
treated in all manner and respects and for all purposes as an original agreement
or amendment and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No party hereto
shall raise the use of a facsimile machine or other electronic transmission to
deliver a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

7.06     Effect of Amendment. No consent or amendment, express or implied, by
Agent to or for any breach of or deviation from any covenant or condition by any
Loan Party shall be deemed a consent to or waiver or amendment of any other
breach of the same or any other covenant, condition or duty.

 

7.07     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

7.08   Applicable Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES
HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER
OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

 

7.09     Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS MODIFIED HEREBY, REPRESENT THE ENTIRE EXPRESSION

 

-12-

--------------------------------------------------------------------------------

 

 

OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS
AMENDMENT IS EXECUTED. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
MODIFIED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR
AGREEMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN
AGREEMENT SIGNED BY THE BORROWER AND AGENT.

 

7.10     Release. AS A MATERIAL PART OF THE CONSIDERATION FOR AGENT AND
LENDERS ENTERING INTO THIS AMENDMENT, ON THE DATE HEREOF EACH LOAN PARTY, ON
BEHALF OF ITSELF AND ITS SUCCESSORS (INCLUDING, WITHOUT LIMITATION, ANY TRUSTEES
ACTING ON BEHALF OF SUCH LOAN PARTY AND ANY DEBTOR-IN-POSSESSION WITH RESPECT TO
SUCH LOAN PARTY), ASSIGNS, SUBSIDIARIES AND AFFILIATES HEREBY RELEASES AND
FOREVER DISCHARGES AGENT AND EACH LENDER AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, AFFILIATES, SUBSIDIARIES, PARENTS,
SUCCESSORS AND ASSIGNS FROM ANY AND ALL LIABILITIES, OBLIGATIONS, ACTIONS,
CONTRACTS, CLAIMS, CAUSES OF ACTION, DAMAGES, DEMANDS, COSTS AND EXPENSES
WHATSOEVER, OF EVERY KIND AND NATURE, HOWEVER EVIDENCED OR CREATED, WHETHER
KNOWN OR UNKNOWN, ARISING PRIOR TO THE EFFECTIVE DATE INVOLVING THE EXTENSION OF
CREDIT UNDER OR ADMINISTRATION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENTS OR COLLATERAL, THE OBLIGATIONS INCURRED BY BORROWERS OR ANY OTHER
TRANSACTIONS EVIDENCED BY THE CREDIT AGREEMENT OR THE LOAN DOCUMENTS.

 

7.11     Consent of Guarantors. The Borrower and each Guarantor, hereby (a)
consent to the transactions contemplated by this Amendment, including the PMax
Acquisition; and (b) agree that the Credit Agreement and the other Loan
Documents (as amended, restated, supplemented or otherwise modified from time to
time) are and shall remain in full force and effect. Although each Guarantor has
been informed of the matters set forth herein and has acknowledged and agreed to
the same, each understands that neither the Agent nor any Lender has any
obligation to inform it of such matters in the future or to seek its
acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty. Borrower and each Guarantor, acknowledges that its Guaranty
is in full force and effect and ratifies the same, acknowledges that the
undersigned has no defense, counterclaim, set-off or any other claim to diminish
the undersigned's liability under such document.

 

[Remainder of page intentionally left blank; signature pages follow]

 

 

-13-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first above written.

 

ASURE SOFTWARE, INC.,
a Delaware corporation, as Borrower


By: /s/ Patrick Goepel                                      
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

ASURE COBRASOURCE, LLC,
a Delaware limited liability company, as a Guarantor


By: /s/ Patrick Goepel                                    
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

MANGROVE EMPLOYER SERVICES, INC.,
a Florida corporation, as a Guarantor


By: /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

MANGROVE PAYROLL SERVICES, INC.,
a Florida corporation, as a Guarantor


By: /s/ Patrick Goepel                                    
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

MANGROVE SOFTWARE, INC.,
a Florida corporation, as a Guarantor


By: /s/ Patrick Goepel                                    
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

Signature Page to Consent and Amendment No. 2 to Second Amended and Restated
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

ASURE CONSULTING INC.,
a Washington corporation, as a Guarantor


By: /s/ Patrick Goepel                                    
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

COMPASS HRM, INC.,
a Florida corporation, as a Guarantor


By: /s/ Patrick Goepel                                    
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

ISYSTEMS INTERMEDIATE HOLDCO, INC.,
a Delaware corporation, as a Guarantor


By: /s/ Patrick Goepel                                    
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

ISYSTEMS LLC,
a Vermont limited liability company, as a Guarantor


By: /s/ Patrick Goepel                                    
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

EVOPRO SOLUTIONS, INC.,
a Florida corporation, as a Guarantor


By: /s/ Patrick Goepel                                    
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

Signature Page to Consent and Amendment No. 2 to Second Amended and Restated
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

ASSOCIATED DATA SERVICES, INC,

an Alabama Corporation, as a Guarantor  

 

By: /s/ Patrick Goepel                                    

Name: Patrick Goepel

Title: Chief Executive Officer and President

 

 

PAY SYSTEMS OF AMERICA, INC.,
a Tennessee corporation, as a Guarantor


By: /s/ Patrick Goepel                                    
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

TELEPAYROLL, INC.,
a California corporation, as a Guarantor


By: /s/ Patrick Goepel                                    
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

SAVERS ADMINISTRATIVE SERVICES, INC.,
a North Carolina corporation, as a Guarantor


By: /s/ Patrick Goepel                                    
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

EVOLUTION PAYROLL PROCESSING LLC,
a Delaware limited liability company, as a Guarantor


By: /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

Signature Page to Consent and Amendment No. 2 to Second Amended and Restated
Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

USA PAYROLLS INC.,
a New York corporation, as a Guarantor


By: /s/ Patrick Goepel                                     
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

Signature Page to Consent and Amendment No. 2 to Second Amended and Restated
Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender

By: /s/Brad Blakey                                          

Name: Brad Blakey                                         

Title: Authorized Signatory                             

 

 

 

Signature Page to Consent and Amendment No. 2 to Second Amended and Restated
Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

 

GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC., as a Lender


By: /s/ Justin Betzen                                        

Name: Justin Betzen                                        

Title: Senior Vice President                             

 

 

 

Signature Page to Consent and Amendment No. 2 to Second Amended and Restated
Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
TO
CONSENT AND AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

Purchase Agreement

 

 

 

 

See attached.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B
TO
CONSENT AND AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

Subordinated Seller Note

 

 

 

 

See attached.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C
TO
CONSENT AND AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

Closing Checklist

 

 

 

 

See attached.

 

 

 

 